EXHIBIT 10.7

FORM OF

KEYCORP

Executive Officer Grants

AWARD OF RESTRICTED STOCK UNITS

(Long Term Incentive Award)

<<Name>>

By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2010 Equity
Compensation Plan (the “Equity Plan”), you have been awarded KeyCorp Restricted
Stock Units that are subject to vesting upon the passing of time (“Award of
Restricted Stock Units” or “Award”).

This Award remains subject to the terms and conditions of the Equity Plan, the
terms of this Award of Restricted Stock Units Agreement (“Award Agreement”) and
the terms and conditions of the attached Acceptance Agreement (“Acceptance
Agreement”). All capitalized terms used in both this Award Agreement and the
Acceptance Agreement will have the same meaning as provided under the 2010
Equity Compensation Plan.

1. Grant Date. The grant date of this Award is March 1, 2013.

 

2. Vesting of Award. Subject to your continuous employment with KeyCorp, its
Affiliate or Subsidiary (collectively, “Key”) through the applicable vesting or
termination date, the Restricted Stock Units subject to this Award shall vest on
the earlier of:

 

  (i) the following 4-year graded vesting schedule:

 

(a)

 

Twelve full calendar months from the grant date

   25% of the Award

(b)

 

Twenty-Four full calendar months from the grant date

   50% of the Award

(c)

 

Thirty-Six full calendar months from the grant date

   75% of the Award

(d)

 

Forty-Eight full calendar months from the grant date

   100% of the Award,

or

 

  (ii) the date that is not more than two years following a Change of Control,
provided that your employment has been terminated under circumstances that
entitle you to receive salary continuation benefits under the KeyCorp Separation
Pay Plan or under any KeyCorp Change of Control or similar arrangement or
agreement,

As a condition of receiving this Award of Restricted Stock Units, you understand
and agree that KeyCorp may, at any time, decrease or eliminate the number of
Restricted Stock Units that would otherwise vest in accordance with the annual
risk-adjusted vesting provisions set forth in the KeyCorp Incentive Compensation
Program and Policy, as the same may be amended from time to time. Without
limiting the foregoing, adjustments to vesting may result from any (or a
combination) of the following: (i) your individual risk performance; or
(ii) business performance that includes (a) the event of significant credit,
market or operational losses, or (b) negative pre-provision net revenue.

3. Transfers Void. Any purported transfer or encumbrance of all or any part of
the Restricted Stock Units subject to this Award prior to the time that the
Restricted Stock Units vest in accordance with the provisions of paragraph 2
hereof shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Restricted Stock Units or the
Common Shares underlying this Award.



--------------------------------------------------------------------------------

4. Effect of Termination. If you die, become Disabled, or you are Terminated
Under Limited Circumstances or Retire before fully vesting in this Award of
Restricted Stock Units, the following vesting requirements will apply to this
Award:

 

  (a) Death or Disability. In the event of your death or Disability, your
Restricted Stock Units shall continue to vest in accordance with the vesting
provisions of Section 2 hereof.

 

  (b) Termination Under Limited Circumstances. In the event of your termination
from Key under conditions that constitute a Termination Under Limited
Circumstances, KeyCorp shall immediately vest a pro rata number of your not
vested Restricted Stock Units as of the date of your Termination Under Limited
Circumstances and you shall forfeit your remaining not vested Restricted Stock
Units as of that date.

 

  (c) Retirement on or after age 55 with a minimum of 5 full years of service.
Upon your retirement from Key following your attainment of age 55 with a minimum
of 5 full years of service, KeyCorp shall immediately vest a pro rata number of
your not vested Restricted Stock Units as of the date of your retirement date,
and you shall forfeit your remaining not vested Restricted Stock Units as of
that date.

 

  (d) Retirement on or after age 60 with a minimum of 10 full years of service.
Upon your retirement from Key following your attainment of age 60 with a minimum
of 10 full years of service:

(i) if your retirement date occurs within twelve months of this Award grant
date, KeyCorp shall immediately vest a pro rata number of your not vested
Restricted Stock Units as of your retirement date, and you shall forfeit your
remaining not vested Restricted Stock Units as of that date.

(ii) if your retirement date occurs more than twelve months following this Award
grant date, you will continue to vest in the Restricted Stock Units in
accordance with the vesting provisions of Section 2 hereof.

The pro rata vesting as provided for under this Section 4, shall be determined
by multiplying the number of not vested Restricted Stock Units granted under
this Award by a fraction, the numerator of which shall be the number of full
months measured from the Award grant date up through the date of your
Termination Under Limited Circumstances or your Retirement date under
Section 4(c) or 4(d)(i) above, and the denominator of which shall be 48.

For purposes of this Section 4,

(i) The term “full years of service” will be calculated by measuring your years
of service with Key commencing on the grant date of this Award of Restricted
Stock Units; a full year of service will be computed based on a 12-consecutive
full month period.

(ii) The term “Retirement” means your termination of employment with but will
not include your Termination for Cause (regardless of your age or service at the
time of termination).

(iii) The term “Disability” shall mean your becoming eligible for disability
benefits under the KeyCorp Long Term Disability Plan and your separation from
service from Key, and

(iv) The term “Termination Under Limited Circumstances” shall mean your
termination from Key under circumstances in which you become entitled to receive
(i) severance benefits under the KeyCorp Separation Pay Plan, or (ii) salary
continuation benefits under the terms of an employment separation or letter
agreement with Key, including, without limitation, a Change of Control
Agreement, but shall specifically exclude your Termination for Cause.

 

5. Payment of Restricted Stock Units. Vested Restricted Stock Units shall be
paid in the form of Common Shares, which shall be delivered no later than 30
days following the Restricted Stock Units applicable vesting date.



--------------------------------------------------------------------------------

6. Forfeiture. If your employment with KeyCorp, its Affiliate or Subsidiary
terminates for any reason other than as set forth in Section 4 hereof, any
unvested Restricted Stock Units shall be immediately forfeited.

 

7. KeyCorp Stock Ownership Guidelines. If you are subject to and have not met
the KeyCorp Stock Ownership Guidelines, you may not sell or otherwise transfer
the Common Shares provided to you upon vesting in the Restricted Stock Units
until and unless you meet the Stock Ownership Guidelines or you terminate your
employment with KeyCorp, or its Affiliate or Subsidiary; provided, however, that
notwithstanding the foregoing, you may sell the number of Common Shares
necessary to satisfy any withholding tax obligation that may arise in connection
with the vesting in this Award of Restricted Stock Units even if you have not
met the Stock Ownership Guidelines.

 

8. Harmful Activity. Notwithstanding any other provision of this Award Agreement
to the contrary, if you engage in any “harmful activity” (as that term is
defined in the Equity Plan) prior to or within six months after your termination
of employment with KeyCorp, then any not vested Restricted Stock Units not
otherwise forfeited at the time of your termination shall be immediately
forfeited and all vested Common Shares provided to you under the provisions of
paragraph 5 within one year prior to your termination of employment shall become
immediately forfeited and all profits realized by you from your sale of any such
Common Shares shall inure to and become payable to KeyCorp upon KeyCorp’s
demand.

 

9. Right to Dividend Equivalents. Each Restricted Stock Unit is granted with a
related dividend equivalent which is subject to the same terms and conditions as
the Restricted Stock Units. Each dividend equivalent represents the right to a
payment of any dividends paid on a Common Share between the Grant Date and
vesting date of the related Restricted Stock Unit. Dividend equivalents are
deemed reinvested in Common Shares, which will be delivered at the same time as
the Common Shares are delivered upon vesting in the related Restricted Stock
Unit.

 

10. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Award and the Equity Plan comply with the
provisions of Section 409A of the Internal Revenue Code. The Award and the
Equity Plan shall be administrated in a manner consistent with this intent, and
any provision that would cause the Award or the Equity Plan to fail to satisfy
Section 409A shall have no force and effect until amended to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A and may be made by KeyCorp without your consent). In particular, to
the extent that your right to receive payment of the Restricted Stock Units
becomes nonforfeitable and the event triggering your right to payment is your
termination of employment, then notwithstanding anything to the contrary,
payment will be made to you, to the extent necessary to comply with
Section 409A, on the earlier of (a) your “separation from service” with KeyCorp
(determined in accordance with section 409A); provided, however, that in case
you are a “specified employee” (within the meaning of Section 409A), your date
of payment shall not occur until the first day of the seventh month following
the date of your separation from service with KeyCorp or (b) your death.

 

11. KeyCorp’s Reservation of Rights. As a condition of receiving this Award, you
acknowledge and agree that KeyCorp intends to comply with requirements of the
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act (including
clawback provisions), as the same may be amended from time to time, (ii) the
Federal Reserve’s Guidance on Sound Incentive Compensation Policies, and
(iii) KeyCorp’s risk requirements and risk policies. As a condition of your
receiving this Award of Restricted Stock Units, you understand and agree that on
an annual basis this Award will be risk balanced in accordance with KeyCorp’s
risk policies and procedures, and Key may, in its sole discretion, (i) decrease
or forfeit all or any part of this Award and the Restricted Stock Units granted
to you, (ii) initiate a clawback of all or any part of this Award and the
Restricted Stock Units granted to you, and/or (iii) demand your transfer of the
Common Shares paid to you upon the vesting of all or any part of this Award back
to Key and the repayment of any profits that you may have realized from your
sale of such Common Shares.

 

12. Conditions. The grant of this Award of Restricted Stock Units to you is
conditioned upon your agreement and compliance with the foregoing terms of this
Award Agreement, and your agreement and compliance with the attached Acceptance
Agreement.



--------------------------------------------------------------------------------

13. Amendment and Modification. The terms and conditions of this Award Agreement
may not be modified, amended or waived except by an instrument in writing signed
by a duly authorized executive officer of KeyCorp.

 

Craig A. Buffie Chief Human Resources Officer

March 1, 2013



--------------------------------------------------------------------------------

ACCEPTANCE AGREEMENT

I acknowledge receipt of the attached award of Restricted Stock Units (Award)
and in consideration thereof, I accept such Award subject to the terms and
conditions of the KeyCorp Equity Plan (including, without limitation the harmful
activity provisions of the Equity Plan), the Award Agreement, and the
restrictions that are set forth in this Acceptance Agreement.

I also understand and agree that the restrictions set forth in this Acceptance
Agreement are (i) in addition to, and do not in any way limit or vary the
restrictions that are contained in any other agreement, plan, policy, or
practice that are applicable to me as an employee of KeyCorp, or its
Subsidiaries or Affiliates (hereinafter collectively referred to as “Key”),
(ii) independent of any Equity Plan provisions, and (iii) binding upon me
regardless of whether I vest, sell, transfer, pledge, hypothecate, or otherwise
dispose of the Award or the Common Shares granted to me upon the vesting of the
Restricted Stock Units.

 

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key, and I acknowledge and agree that: (a) during my employment
with Key, I will acquire, reproduce, and use such Non-Public Information only to
the extent reasonably necessary for the proper performance of my duties;
(b) both during and after my employment with Key, I will not use, publish, sell,
trade or otherwise disclose such Non-Public Information; and (c) upon the
termination of my employment with Key, I will immediately return to Key all
documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I also agree to enter into and to execute
nondisclosure agreements in favor of Key and others doing business with Key with
whom Key has a confidential relationship. 2.   I acknowledge and agree that the
duties of my position at Key may include the development of Intellectual
Property, and that any Intellectual Property which I create with any of Key’s
resources or assistance, or which pertains to the business of Key is the
property of Key. I hereby agree and I hereby assign to Key all right, title, and
interest in and absolute title to such Intellectual Property, including, without
limitation, copyrights, trademarks, service marks, and patents in or to (or
associated with) such Intellectual Property and I agree that I will execute all
patent applications and assignments thereof on Key’s behalf without additional
compensation. 3.   Except in the proper performance of my duties for Key, I
acknowledge and agree that from the date hereof through a period of one (1) year
after the termination of my employment with Key for any reason, I will not,
directly or indirectly, for myself or on behalf of any other person or entity,
hire or solicit or entice for employment any Key Employee. The term Key Employee
for purposes of this Acceptance Agreement includes (i) all current Key
employees, and (ii) all persons who were employed by Key at any time during the
six (6) month period prior to my termination from Key without the written
consent of Key (which consent Key may grant or withhold in its discretion). 4.  
(a)   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not directly, or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with any Key customer or potential customer with whom I
interacted, became acquainted, or learned of through access to information while
employed at Key, without the written consent of Key (which consent it may grant
or withhold in its discretion).   (b)   In the event that my employment is
terminated with Key as a result of a Termination Under Limited Circumstances,
the restrictions in paragraph 4(a) of this Agreement shall become inapplicable
to me; however, the restrictions in paragraphs 1, 2, and 3 of this Acceptance
Agreement shall remain in full force and effect. 5.   I agree that the Award
Agreement and this Acceptance Agreement will be governed by Ohio law without
regard to the conflicts of laws principles, and that if any term, condition,
clause or provision of the Award Agreement or this Acceptance Agreement is
determined by a Court of competent jurisdiction to be void or invalid at law,
then only that term, condition, clause or provision determined to be void or
invalid shall be stricken, and the remainder of the Award Agreement and this
Acceptance Agreement shall remain in full force and effect in all other aspects.



--------------------------------------------------------------------------------

I also understand and agree that if I engage in any activity that is in
violation of the Award Agreement or this Acceptance Agreement, such conduct may
cause serious damage and irreparable injury to Key, and Key at its election may
terminate my employment (if I am still employed), seek monetary damages and
attorney fees, and injunctive relief without the necessity of posting bond, as
well as any and all other equitable relief to which it may be entitled under the
law, the Award Agreement and this Acceptance Agreement.

MY ACKNOWLEDGEMENT

BY ACCEPTING THIS AWARD OF RESTRICTED STOCK UNITS AND THIS ACCEPTANCE AGREEMENT,
I ACKNOWLEDGE THAT I HAVE HAD AMPLE OPPORTUNITY (i) TO READ THIS AGREEMENT AND
EQUITY PLAN, (ii) TO MAKE A DILIGENT INQUIRY, (iii) TO ASK QUESTIONS, AND
(vi) TO CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.